t c memo united_states tax_court daniel c noonan petitioner v commissioner of internal revenue respondent docket no filed date daniel c noonan pro_se gregory powers for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure federal_income_tax in the amount of dollar_figure plus an addition_to_tax under sec_6651 in the amount of dollar_figure the issues for decision are whether petitioner is entitled to joint filing_status and whether petitioner is liable for the addition_to_tax under sec_6651 for failure to timely file his return some of the facts have been stipulated and they are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of the filing of the petition petitioner resided in thousand oaks california petitioner and melissa noonan mrs noonan were married in and have children from through petitioner and mrs noonan filed joint federal_income_tax returns in date petitioner and mrs noonan separated sometime in mrs noonan commenced judicial proceedings for divorce during mrs noonan and the children resided with mrs noonan's father petitioner and mrs noonan did not reside together at any time during after a long and bitter proceeding the divorce between petitioner and mrs noonan became final in however there is no indication in the record that they were legally_separated during under a decree of separate_maintenance see sec_6013 on or about date petitioner filed for an extension to file the federal_income_tax return together with a payment of dollar_figure on the extension form petitioner indicated that he would claim joint filing_status on date after substantial negotiation petitioner and mrs noonan signed an indemnification and hold harmless agreement the indemnification agreement the indemnification agreement recited that the noonans had not filed tax returns for the years and and that they agreed to file joint tax returns for and reflecting refunds due according to the indemnification agreement petitioner agreed to accept sole financial responsibility for all taxes interest and penalties connected with the federal return in exchange for mrs noonan's agreement to sign a federal tax_return claiming joint filing_status petitioner and mrs noonan further agreed that a california state_income_tax return the california return would be filed after execution of the indemnification agreement but that a federal return would not be filed at that time because petitioner was financially unable to pay the indicated liability petitioner and mrs noonan further agreed that mrs noonan would sign a completed joint federal return which would be retained by hill farrer burrill the law firm until petitioner notified the law firm that he was able to pay the entire tax_liability according to the indemnification agreement when the law firm received money to pay the tax_liability it would then mail the completed and executed federal return to the internal_revenue_service irs when mrs noonan signed the indemnification agreement she intended to file a joint federal return provided petitioner paid all the tax_liabilities associated with taxable_year she would not have signed the indemnification agreement without petitioner's agreement to pay the tax_liabilities for when petitioner and mrs noonan signed the indemnification agreement ron pearson mr pearson at the law firm was mrs noonan's tax counsel after the indemnification agreement was signed petitioner provided mr pearson with a completed federal return mr pearson reviewed the completed federal return and supporting documentation with mrs noonan petitioner and mrs noonan signed the completed federal return and it was retained by the law firm sometime in mr pearson left the law firm and gave the completed and executed federal return to mrs noonan's father who was an attorney of counsel to the law firm on date the joint california return was filed with the franchise tax board in sacramento california the california return was signed by petitioner and mrs noonan a copy of the signed joint federal return was filed with the california return petitioner anticipated receiving a distribution of funds from the divorce proceeding with which he would pay the indicated tax_liability for he confirmed this intention in letters to mr pearson with copies to his ex-wife dated date and date on date he wrote to mrs noonan as follows now that the distribution_of_property is complete i am again notifying you that i am prepared to file the federal tax_return as you know ron pearson gave you the original some time last year which he confirmed to me over the phone let's get this finalized let me know when we can do this on date he again wrote to mrs noonan as follows since you continue to tell me that you cannot locate the federal tax_return i must ask that you do everything in your power to locate it it is important to get this filed and behind us please let me know when you find it or if there is anything i can do to move this along petitioner also testified that he telephoned mrs noonan and unsuccessfully requested the completed and executed federal return so he could file it petitioner never provided the law firm or mrs noonan with the funds to cover the tax_liability on date petitioner received a letter from the irs indicating that he was subject_to backup withholding in connection with the failure_to_file a federal return according to petitioner he filed a federal return in date without payment of the tax_liability shown thereon petitioner has no proof of mailing to show that he filed a federal return at that time the irs has no record of receipt of that return from petitioner in carla burton ms burton a revenue_officer at the oxnard district_office began a taxpayer delinquency investigation to secure a federal_income_tax return from petitioner according to ms burton if there is no return on file the usual procedure is to request an original return from the taxpayer if the return subsequently submitted by the taxpayer is complete the information appears accurate and there are original signatures on the return the usual procedure is to process the return by forwarding it to the teller function of the irs if the taxpayer advises her that a return has been filed she would then request a copy of the return so that she could examine the return to determine if there is a mistake such as a discrepancy in the social_security_number on the return the copy would not be processed because it would not contain original signatures ms burton typically documents in her notes whether she received an original return from the taxpayer ms burton attempted to secure the return from petitioner rather than mrs noonan because his address was contained in her records on date ms burton went to petitioner's residence to secure a federal return petitioner was not at the residence so ms burton left a calling card instructing petitioner to telephone her the next day on date petitioner telephoned ms burton and agreed to send a federal return to her according to ms burton's investigation notes on date ms burton received a federal return from petitioner that return the may return contained petitioner's original signature and a copy of mrs noonan's signature on date petitioner advised ms burton to obtain mrs noonan's original signature on the may return and on date ms burton mailed a letter and copy of the may return to mrs noonan in the letter ms burton advised mrs noonan of the delinquency and missing federal return ms burton also requested mrs noonan's signature on the copy of the may return on date mrs noonan telephoned ms burton and told her that she did not want to sign the return submitted by petitioner because she did not know if the information on the return was correct and because she did not want to incur any liability related to that return mrs noonan also informed ms burton that she received no income in mrs noonan did inquire at that time as to the status of the joint refunds for and during their conversation ms burton allegedly advised mrs noonan to file a separate_return even though she had no income in mrs noonan testified that if she had known that petitioner had paid all tax_liabilities related to taxable_year she would have signed the federal return submitted by petitioner on date ms burton mailed a letter to petitioner advising him that she was unable to obtain mrs noonan's signature and that he should file a federal return as head_of_household or married filing separate ms burton did not file the may return for the noonans on date ms burton mailed mrs noonan a form_1040 for taxable_year prior to mailing the form_1040 ms burton filled in the following information mrs noonan's name and address her social_security_number and zero gross_income mrs noonan completed the form_1040 and returned it to the irs mrs noonan's federal return was received by the irs on date on the return mrs noonan reported no income claimed one exemption and claimed married filing separate status on date petitioner received a letter from the irs indicating that a federal return had not been filed by him on date petitioner filed another copy of the federal return the january return reflecting his original signature and a copy of the signature of mrs noonan the tax shown thereon was paid the original form_1040 prepared in conjunction with the indemnification agreement and retained by the law firm the may return and the january return are identical in content all three reflect the claiming of joint filing_status as well as an exemption for mrs noonan in addition to those for petitioner and the four children the parties have stipulated that the may and january returns each have the original signature of petitioner and a copy of mrs noonan's signature in date petitioner received notification from the irs that the january return had been received according to this letter petitioner had claimed an incorrect amount as estimated_tax payment credits and still owed an additional_amount due to additions to tax for failure to timely file and pay estimated_tax and interest between date and date a refund from mrs noonan's federal_income_tax return and additional_amounts from petitioner's and mrs noonan's separate federal returns were used to satisfy assessed additions to tax and interest for on date petitioner received a letter from the irs indicating that all taxes additions to tax and interest for the taxable_year had been paid filing_status a husband and wife may file a joint_return sec_6013 a joint_return generally must be signed by both spouses sec_1_6013-1 income_tax regs however we have held that a return may be a joint_return even though the signature of one spouse is missing if both spouses intended to file a joint_return 56_tc_1 34_tc_740 affd 325_f2d_1 2d cir hoyle v commissioner tcmemo_1994_592 therefore the resolution of this issue depends upon whether mrs noonan intended that the return filed by petitioner constitute their joint_return it is clear that mrs noonan at all times up until sometime in at the earliest intended to file a joint federal return with petitioner for it was so agreed in the indemnification agreement the joint_return was prepared and signed by mrs noonan and a copy was filed with the joint california return petitioner had attempted to get the law firm or mrs noonan to file the return when he was financially able but was unsuccessful in getting any cooperation petitioner insists that mrs noonan was uncooperative in locating the completed and executed return and that she refused to sign the may return or submit the original return due to their bitter divorce we have previously held we do not consider sec_6013 to affect this issue there does not seem to be any valid reason why ms burton was unable to file the may return respondent had no difficulty filing the identical january return mrs noonan was not obligated to file a return and the document she submitted reflected nothing--no income liability withholding nor credits nevertheless if relevant to consideration of this issue we deem the may return to have been petitioner's return and therefore sec_6013 does not control that a spouse's refusal to sign a joint_return for reasons unrelated to the return does not preclude the return from qualifying as a joint_return federbush v commissioner supra moreover mrs noonan allegedly refused to sign the may return she had received from ms burton because of her belief that the return might contain inaccuracies this excuse is not convincing in that she could have easily compared it to the original in her father's possession and observed that it was exactly the same her other excuse that she did not want to be held liable for any deficiencies relating to the return is equally not convincing in that she has an adequate remedy in contract law should it become necessary we think that her effort to file a separate_return when she was not liable to do so was an effort with or without ms burton's cooperation and advice to frustrate petitioner's attempt to file the joint_return pursuant to their prior agreement her testimony to the contrary was unpersuasive we must however consider the effect of the requirement in the indemnification agreement that petitioner submit funds to the law firm to cover the tax_liability before the law firm would be responsible for filing the return this is a condition_precedent under contract law and failure to comply therewith usually voids the contract obligation in california a property settlement agreement is a contract and the rules of contract law apply in its continued in contract law a tender is an offer of performance the tender when properly made has the effect of placing the other party in default if he refuses to accept it and the party making the tender may rescind or sue for breach of contract or for specific performance where this remedy is available the tender must be for full performance at a proper time and place it must be timely unconditional and in good_faith if the contract calls for the delivery of some specific thing actual production of it at the time of tender is not necessary cal civ proc code sec west the party must merely be able to produce it and must do so when the offer is accepted an offer in writing to pay money or to deliver a written instrument or specific personal_property is if unaccepted equivalent to actual production cal civ proc code sec west finally the person to whom tender is made must specify any objections he may have at the time or defects in form or method are waived cal civ proc code sec west see generally witkin summary of cal law contracts secs and 9th ed in the instant case petitioner did everything possible he could do short of placing the money for the tax_liability in mrs continued interpretation and enforcement cal civ proc code sec west in re marriage of benjamins cal app 4th noonan's hands which in view of their animosity toward each other would not have been a reasonable thing to do mr pearson was no longer at the law firm and payment to the law firm would not be reasonable inasmuch as the original tax_return was no longer at the law firm petitioner had to deal with mrs noonan he wrote to her advised that he was ready and able to pay the tax which he was and requested the return apparently she first stated she could not find it and then refused to turn it over under these circumstances petitioner complied with the terms of the indemnification agreement his tender offer to pay the tax was unreasonably rejected and therefore the condition_precedent has been satisfied accordingly we need not consider whether to attribute to mrs noonan an intent to file jointly based upon the inclusion of her share of community_income in the return submitted by petitioner where de_minimis community_income may have been included in the return see 48_tc_496 27_tc_270 affd 251_f2d_44 8th cir based on the record we conclude that mrs noonan intended to file a joint_return with petitioner for thus petitioner is entitled to joint filing_status for decision will be entered for petitioner in view of our conclusion on the first issue the sec_6651 issue is moot and requires no further discussion
